            Case 1:21-cv-01131-CCB Document 1 Filed 05/10/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 IN RE: SMITH & NEPHEW                            MDL: No. 2775
 BIRMINGHAM HIP RESURFACING                       Master Docket No. 1-17-md-2775
 (BHR) HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION                             JUDGE CATHERINE C. BLAKE

 KIMBERLY LASTORIA & MICHAEL                      DIRECT-FILED SHORT FORM
 LASTORIA,                                        COMPLAINT
                                                  PURSUANT TO CASE MANAGEMENT
   Plaintiff,                                     ORDER NO. 5

 vs.                                              Civil Action No.: _____________________

 SMITH & NEPHEW INC.,

   Defendant.


                                 SHORT FORM COMPLAINT

       1.       Plaintiffs, Kimberly Lastoria & Michael Lastoria, state and bring this civil action

in MDL No. 2775, entitled In re: Smith & Nephew Birmingham Hip Resurfacing (BHR) Hip

Implant Products Liability Litigation. Plaintiff is filing this Short Form Complaint pursuant to

CMO No. 3, entered by this Court.

                          PARTIES, JURISDICTION AND VENUE

       2.       Plaintiff Kimberly Lastoria is a resident and citizen of Sevier County, Tennessee

and claims damages as set forth below.

       3.       Plaintiff’s spouse, Michael Lastoria, is a resident and citizen of Sevier County,

Tennessee and claims damages as set forth below.

       4.         Federal jurisdiction is proper based on federal question due to the

statutory scheme of federal regulations for the BHR device upon which plaintiffs’ claims
               Case 1:21-cv-01131-CCB Document 1 Filed 05/10/21 Page 2 of 5



rest.

          5.      The Federal District in which Plaintiff Kimberly Lastoria’s initial implant took

place: Northern District of Ohio.

          6.      The Federal District in which Plaintiff Kimberly Lastoria’s revision surgery took

place: Eastern District of Tennessee.

          7.      Plaintiff brings this action:
                      X
                  __________ On behalf of herself;

                                    FACTUAL ALLEGATIONS

          8.      On or about July 15, 2009, Plaintiff underwent surgery during which the Smith &

Nephew BHR Resurfacing System was implanted into Plaintiff’s RIGHT hip.

          9.      Plaintiff’s RIGHT BHR implant surgery was performed at Euclid Hospital, Ohio,

by Dr. Peter Brooks, M.D.

          10.     Plaintiff underwent medical-indicated revision of the RIGHT BHR hip implant on

or about January 22, 2021.

          11.     Plaintiff’s revision surgery was performed by Dr. Conrad Ivie, MD at Parkwest

Medical Center, Knoxville, Tennessee.

          12.     Plaintiff suffered the following complications, injuries, and/or indications, some or

all of which made revision surgery medically necessary: Pain, elevated cobalt and chromium

levels. Dr. Ivie recommended and performed a revision of the right hip resurfacing arthroplasty.

Surgical findings confirmed the presence of metal debris and resulting bone loss from metal debris,

consistent with metal-on-metal wear from a failed right hip resurfacing arthroplasty due to metal

debris.




                                                    2
           Case 1:21-cv-01131-CCB Document 1 Filed 05/10/21 Page 3 of 5



        13.     Plaintiff adopts the allegations of the Master Amended Consolidated Complaint

(“MACC”) filed August 11, 2017 and all amendments to the MACC.

                               ALLEGATIONS AS TO INJURIES

        14.     (a) Plaintiff claims damages as result of (check all that are applicable):
                    X
                __________             INJURY TO HERSELF

                __________             INJURY TO THE PERSON REPRESENTED

                __________             WRONGFUL DEATH

                __________             SURVIVORSHIP ACTION
                   X
                __________             ECONOMIC LOSS

        (b) Plaintiff’s spouse claims damages as a result of (check all that are applicable):


                    X
                __________             LOSS OF SERVICES
                    X
                __________             LOSS OF CONSORTIUM



        15.     Defendant, by its actions or inactions, proximately caused the injuries to

Plaintiff(s).

      DEFENDANT-SPECIFIC ALLEGATIONS AND THEORIES OR RECOVERY

        16.     The following claims and allegations are asserted by Plaintiff and are herein

adopted by reference under the laws of the following state (check all that are applicable).
    X
__________ COUNT I (Strict products liability) (Tennessee)
    X
__________ COUNT III (Strict products liability failure to warn) (Tennessee)
    X
__________ COUNT IV (negligent failure to warn) (Tennessee)
    X
__________ COUNT V (negligent misrepresentation) (Tennessee)



                                                  3
            Case 1:21-cv-01131-CCB Document 1 Filed 05/10/21 Page 4 of 5


    X
__________ COUNT VI (negligence per se) (Tennessee)
    X
__________ COUNT VII (breach of express warranties) (Tennessee)
    X
__________ COUNT VIII (manufacturing defect) (Tennessee)
    X
__________ COUNT IX (punitive damages) (Tennessee)

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendant as follows:

       1.      For compensatory damages;

       2.      Pre-judgment and post-judgment interest;

       3.      Statutory damages and relief of the state whose laws will govern this action;

       4.      Costs and expenses of this litigation;

       5.      Reasonable attorneys’ fees and costs as provided by law;

       6.      Equitable relief in the nature of disgorgement; and

       7.      All other relief as the Court deems necessary, just and proper.

                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury as to all claims to Complaint so triable.

Dated: May 10, 2021                                     Respectfully submitted,

                                                        /s/___George G. Tankard______________
                                                        George G. Tankard, III
                                                        YOST LEGAL GROUP
                                                        341 North Calvert Street
                                                        Suite 100
                                                        Baltimore, MD 21202
                                                        Telephone: 410-659-6800
                                                        Facsimile: 410-727-4556
                                                        Gtankard@yostlaw.com
                                                        Bar Identification No.: 03835
                                                        Attorneys for Plaintiff



                                                 4
          Case 1:21-cv-01131-CCB Document 1 Filed 05/10/21 Page 5 of 5



                                 CERTIFICATE OF SERVICE

         The undersigned herby certifies that on the 10th day of May, 2021, that I electronically
filed the foregoing with the Clerk of the Court by using CM/ECF. Notice of this filing will be sent
by email to all parties by operations of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic filing. Parties may access
this filing through the Court’s CM/ECF system.



                                                      /s/___George G. Tankard______________
                                                      George G. Tankard, III




                                                  5
